PRICE, Judge.
Writs were granted in this matter ordering the trial judge to show cause why a continuance should not be granted to defendants of the trial of this case set on the calendar of its First District Court for June 5, 1970. In their application for writs of certiorari, prohibition and mandamus, defendants set forth the chronological sequence of activities in this case beginning with the service of plaintiff’s original petition on March 18, 1970. Since that date there has been a continuous back and forth utilization of the discovery procedure provided by statute on the part of both plaintiff and defendants, including requests for production of documents, written interrogatories, requests for admissions of fact, and depositions of proposed witnesses.
The matters shown in defendants’ application reflect due diligence on the part of defendants in preparation of their defense. They further show that the fixing of the trial for so soon a date as June 5, 1970, would preclude their rights to fully prepare for trial by completion of discovery procedures already begun.
The response filed by the attorney for the plaintiff does not show that defendants have not used due diligence in the preparation of their defense to this case. The record shows to the contrary that due diligence has been exercised. Defendants are entitled to a reasonable delay to prepare its defense and to have the benefit of the discovery process. There is no showing that any prejudice would ensue to plaintiff by a reasonable delay in the trial of the case.
Accordingly, the preliminary writs issued herein be and they are made absolute and it is hereby ordered that the Honorable James R. Alexander, Judge of the First District Court, be and he is hereby directed to upset the fixing of this case for the date of June 5, 1970, and the case is hereby remanded to the First District Court for further proceedings in accordance with the views expressed herein, and in accordance with law.